DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 12) and Species I, Figure 1 – 23 and 27 – 33 (claims 1 – 12, 21 and 22) in the reply filed on July 20, 2021 is acknowledged.  The applicant further noted that claims 13 – 20 are withdrawn.  However, claims 8 and 9 are not directed to Species I, but are instead directed to Species II.  Accordingly, claims 8 and 9 are also withdrawn.  Thus, claims 1 – 7 and 10 – 12 will be subject to examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“control system” – Figure 30; paragraphs [0197] – [0206]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5 – 7, 10, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 27, 25, 26, 32, 21, 33 and 21 of U.S. Patent No. 10,801,404. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the present application are included in the claims of the issued patent.  
It is noted that when responding to the restriction requirement on July 20, 2021, the applicant amended independent claim 1 to include “at least two turbomachinery systems, wherein at least one of the at least two turbomachinery systems is operable as a compressor system and at least one of the at least two turbomachinery systems is operable as a turbine system”.  However, this amendment does not appear to add any additional limitations to the claim.  Prior to the amendment, claim 1 included a compressor and a turbine, each of which is a turbomachinery system.  Thus, claim 1 already included at least two turbomachinery systems (the compressor and the turbine), wherein at least one of the at least two turbomachinery systems (the compressor) is operable as a compressor system and at least one of the at least two turbomachinery systems (the turbine) is operable as a turbine system.  For this reason, the amended limitation does not appear to include any further limitations, and as such, this limitation is considered to be found within claim 21 of U.S. Patent No. 10/801,404.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt et al. (U.S. Patent No. 6,629,413 B1) in view of Lee (Korean Patent Application Publication No. KR 10-1370843).
Regarding claim 1, Wendt discloses a power generation system comprising at least two turbomachinery systems (12, 16/114), wherein at least one of the at least two turbomachinery systems (12) is operable as a compressor system and at least one of the at least two turbomachinery systems (16/114) is operable as a turbine system; a closed cycle system (10) configured to generate power, the closed cycle system comprising a working fluid circulating in a closed cycle path through, in sequence, the compressor system (12), a hot side heat exchanger (18), the turbine system (16, 114), and a cold side heat exchanger (20), wherein the closed cycle path comprises a high pressure leg (the path marked by T2 – T3 in Fig 1) and a low pressure leg (the path marked by T4 – T1 in Fig 1) (Figure 1; Abstract; column 4, line 48 – column 6, line 33); a combustor (22), wherein the combustor (22) provides thermal energy to the working fluid via the hot side heat exchanger (18) (Figures 1 – 3; column 4, line 61 – column 5, line 24).
Wendt discloses the claimed invention except for a control system configured to determine to adjust an amount of power generated by the closed cycle system, and in response to the determination to adjust the amount of power generated by the closed cycle system, cause an adjustment in a pressure of the working fluid in the closed cycle path.
Lee is directed to a heat dissipating device.  Lee specifically discloses a closed cycle system (10) which includes a control system (20) configured to determine to adjust an amount of heat dissipation in the closed cycle system, and in response to the determination, cause an adjustment in pressure of the working fluid in the closed cycle path (Figures 1 and 2; Abstract; paragraphs [0016] – [0026], [0034], [0041] and [0042]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wendt to include a control system configured to determine to adjust an amount of power generated by the closed cycle system, and in response to the determination to adjust the amount of power generated by the closed cycle system, cause an adjustment in a pressure of the working fluid in the closed cycle path as taught by Lee, as both references and the claimed invention are directed to controlling pressure in a closed cycle system.  As disclosed by Lee, it is well known for a closed cycle system to include a control system configured to determine to adjust a  function of the closed cycle system, and in response to the determination, cause an adjustment in a pressure of the working fluid in the closed cycle path.  It would have been obvious to one of ordinary skill in the art before the effective filing date thereof to modify Wendt to include a control system configured to determine to adjust an amount of power generated by the closed cycle system, and in response to the determination to adjust the amount of power generated by the closed cycle system, cause an adjustment in a pressure of the working fluid in the closed cycle path as taught by Lee, as such a modification would improve the performance of the closed system.
Regarding claim 2, Wendt further discloses wherein the closed cycle system comprise a closed Brayton cycle system (column 4, line 48 – column 5, line 15).
Regarding claim 3, Lee further discloses 3, wherein the control system is further configured to determine to decrease an amount of power generated by the closed cycle system (10), and in response to the determination to decrease the amount of power generated by the closed cycle system (10), cause a decrease in the pressure of the working fluid in the closed cycle path (paragraph [0034]).
Regarding claim 4, Lee further discloses a piston reservoir comprising a reservoir (211) with a variable volume for holding working fluid and a piston (24) configured to change the volume of the reservoir (211), wherein the piston reservoir (211) is in fluid communication with the closed cycle path (10) and the reservoir (211) constitutes a portion of a volume of the closed cycle path (10) (Figures 2 – 4; paragraphs [0025] and [0026]).  Lee specifically discloses that moving the plunger (24) linearly to the left (Figure 3) or to the right (Figure 4) within the reservoir (211) changes the volume of the reservoir (paragraph [0026]).  As such, the control system of Lee is configured to cause an increase in the pressure of the working fluid in the closed cycle path by directing the piston to reduce the volume of the reservoir, thereby reducing the volume of the closed cycle path (via movement of the piston (24) in one of the directions), and wherein the control system is configured to cause a decrease in the pressure of the working fluid in the closed cycle path by directing the piston to increase the volume of the reservoir, thereby increasing the volume of the closed cycle path (via movement of the piston (24) in the other of the directions).
Regarding claim 5, Lee further discloses a pump (20) in fluid communication with the closed cycle path (10), wherein the control system is configured to cause an increase in the pressure of the working fluid in the closed cycle path by directing the pump to pump working fluid into the closed cycle path (Figures 2 – 4; paragraphs [0025] and [0026] – pressure unit (20) functions as a pump).
Regarding claim 7, Wendt further discloses wherein the combustor (22) provides thermal energy to the working fluid via an intermediate fluid (air) that is in thermal contact with the combustor (22) and flows through the hot side heat exchanger (18) (Figures 1 – 3; column 5, lines 6 – 11).
Regarding claim 11, Wendt further discloses an electrical generator (120) coupled to the turbine system (114) and configured to provide electrical power to an external electrical system (Figure 3; column 6, lines 13 – 32).
Regarding claim 21, Wendt further discloses wherein the at least two turbomachinery systems (12, 16/114) includes a generation compressor system (12) and a generation turbine system (16/114) operable together as a generation powertrain system (column 6, lines 30 – 33).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wendt in view of Lee as applied to claim 3 above, and further in view of Frutschi (U.S. Patent No. 4,148,191).
Regarding claim 6, Wendt further discloses a storage tank (14) containing working fluid at an intermediate pressure between a pressure of the working fluid in the high pressure leg and a pressure of the working fluid in the low pressure leg (Figure 1; column 4, lines 52 – 54).
Wendt discloses the claimed invention except for wherein the storage tank is coupled to the high pressure leg and the low pressure leg by a first valve and a second valve, respectively, wherein the control system is configured to cause an increase in the pressure of the working fluid in the closed cycle path by directing the first valve to be closed and the second valve to be open, thereby allowing working fluid in the storage tank to enter the low pressure leg.
Frutschi is directed to a thermodynamic system.  Frutschi specifically discloses a thermodynamic system in which the storage tank (S) is coupled to the high pressure leg and the low pressure leg by a first valve (H1) and a second valve (H2), respectively, wherein the control system is configured to cause an increase in pressure of the working fluid in the closed cycle path by directing the first valve (H1) to be closed and the second valve (H2) to be open, thereby allowing working fluid in the storage tank to enter the low pressure leg (Figures 4 and 5; Abstract; column 2, line 62 – column 4, line 41).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wendt to include wherein the storage tank is coupled to the high pressure leg and the low pressure leg by a first valve and a second valve, respectively, wherein the control system is configured to cause an increase in the pressure of the working fluid in the closed cycle path by directing the first valve to be closed and the second valve to be open, thereby allowing working fluid in the storage tank to enter the low pressure leg as taught by Frutschi, as both references and the claimed invention are directed to thermodynamic systems.  As disclosed by Frutschi, it is well known for a thermodynamic system to include the storage tank is coupled to the high pressure leg and the low pressure leg by a first valve and a second valve, respectively, wherein the control system is configured to cause an increase in the pressure of the working fluid in the closed cycle path by directing the first valve to be closed and the second valve to be open, thereby allowing working fluid in the storage tank to enter the low pressure leg.  It would have been obvious to one of ordinary skill in the art before the effective filing date thereof to modify Wendt to include wherein the storage tank is coupled to the high pressure leg and the low pressure leg by a first valve and a second valve, respectively, wherein the control system is configured to cause an increase in the pressure of the working fluid in the closed cycle path by directing the first valve to be closed and the second valve to be open, thereby allowing working fluid in the storage tank to enter the low pressure leg as taught by Frutschi, as such a modification would improve the performance of the thermodynamic system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wendt in view of Lee as applied to claim 3 above, and further in view of Bennett et al. (PCT Patent Application Publication NO. WO 2016/000016 A1).
Regarding claim 10, Wendt discloses the claimed invention except for the working fluid further circulates through a recuperator.
Bennett is directed to a thermodynamic system.  Bennett specifically discloses wherein the thermodynamic system includes a recuperator (26) through which the working fluid passes (Figure 18; paragraph [0095]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wendt wherein the working fluid further circulates through a recuperator as taught by Bennett, as both references and the claimed invention are directed to thermodynamic systems.  As disclosed by Bennett, it is well known for a thermodynamic system to include a recuperator through which the working fluid passes.  It would have been obvious to one of ordinary skill in the art before the effective filing date thereof to modify Wendt wherein the working fluid further circulates through a recuperator as taught by Bennett, as such a modification would recover heat from the system and improve the performance and efficiency of the closed system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wendt in view of Lee as applied to claim 1 above, and further in view of Ellensohn et al. (U.S. Patent No. 7,954,320 B2).
Regarding claim 12, Wendt discloses the claimed invention except for a drivetrain coupled to the turbine system and configured to provide mechanical power to an external drive system.
Ellensohn is directed to a thermodynamic system.  Ellensohn specifically discloses a thermodynamic system with a drivetrain (4, 5) coupled to the turbine system (9) and configured to provide mechanical power to an external drive system (3) (Figure 1; column 2, lines 37 – 67).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wendt to include a drivetrain coupled to the turbine system and configured to provide mechanical power to an external drive system as taught by Ellensohn, as both references and the claimed invention are directed to thermodynamic systems.  As disclosed by Ellensohn, it is well known for a thermodynamic system to include a drivetrain coupled to the turbine system and configured to provide mechanical power to an external drive system.  Further, Wendt discloses that the thermodynamic system provides power for a combustion apparatus, such an engines (Abstract; column 1, lines 14 – 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date thereof to modify Wendt to include a drivetrain coupled to the turbine system and configured to provide mechanical power to an external drive system as taught by Ellensohn, as such a modification merely provides for an apparatus for transmitting the power to the combustion apparatus.

Conclusion
Accordingly, claims 1 – 7, 10 – 12, 21 and 22 are rejected, and claims 8, 9 and 13 – 20 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON D SHANSKE/Primary Examiner, Art Unit 3746